DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9-16 are objected to because of the following informalities:
Regarding claim 2, line 4, “fill gauge level” should be changed to --fill gauge level device--.
Regarding claim 9, line 2, “has a distal end portion and is configured to” should be changed to --having a distal end portion and configured to--.
Regarding claim 14, line 2, “a medium source” should be changed to --the medium source--.
Regarding claim 14, line 3, “payload area” should be changed to --the payload area--.
Regarding claim 14, line 3, “threshold amount” should be changed to --the threshold amount--.
Regarding claim 16, line 3, “active” should be changed to --activate--.
Regarding claims 10-16, they are dependent on claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 14 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “approximately [or equivalent to] the estimated amount” is rendered indefinite by the usage of the term “approximately”.
Regarding claim 23, the claim recites “even though a view of the user is obstructed”. It is unclear as to what is being referred to. It is unclear as to whether or not this is supposed to be referring to whether any view of the user is obstructed in any form or if it is supposed to refer to a user’s view of the level of the medium itself. Based on the specification, it appears as though it should be the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Suenaga (JP 2011-196417) (hereinafter Suenaga).
Regarding claim 21, Suenaga teaches a method comprising: detecting or determining a level of a medium that is flowing into a dewar [level gauges 10, 12 for determining level of LNG in LNG tank 5] (Para [0017], see Fig. 1); determining that the level of the medium is or will be greater than or equal to a threshold level [preset threshold level(s)] (Para [0018], see Fig. 1); and providing an indication to a user that the level of the medium will or has reached the threshold level [alarm unit 30 providing alarm output once threshold level is reached] (Para [0019], see Fig. 1).
As best understood regarding claim 23, Suenaga as applied to claim 21 above teaches the claimed invention, in addition to wherein determining that the level of the medium is or will be greater than or equal to the threshold level even though a view of the user is obstructed [capacitive level gauge] (Para [0017]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2020051449 A) (hereinafter Fujita) in view of Suenaga.
Regarding claim 1, Fujita teaches a fill gauge level apparatus [liquid nitrogen filling adapter 1] (see Figs. 1-2), comprising: a cylindrical body [adapter body 13] having a base on one end [lower end of insertion portion 11], a flange on an opposite open end [head top part 23] and a cavity (Para [0017], see Figs. 2 and 4); and a fill gauge level device [liquid level detector 17] coupled to the cylindrical body [13] and positioned within the cavity (Para [0015], see Figs. 2, 4, and 7), the fill gauge level device including:
	a sensor [sensor element 45] for measuring a medium within a shipper [liquid nitrogen in container 9] (Para [0024-0025], see Fig. 7), and a controller [controller 75] that controls a valve when the medium has been filled to a threshold level within the shipper (Para [0034-0036], see Fig. 9).
	Fujita fails to teach an indicator that provides an indication when the medium has been filled to the threshold level. Suenaga teaches an alarm device for an LNG tank comprising an indicator that provides an indication when the medium has been filled to a threshold level within a shipper (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fujita with Suenaga such to further comprise an indicator when the medium has been filled to the threshold level in order to provide a user indication as to when the container is full.
Regarding claim 3, Fujita in view of Suenaga as applied to claim 1 above teaches the claimed invention, in addition to wherein the flange is a flanged ring that surrounds an outer periphery of the opposite open end of the cylindrical body (see Fujita Fig. 4), wherein a bottom surface of the flanged ring is lined with a material to protect the shipper and the flanged ring when the flanged ring is inserted and interfaces with the shipper [heat insulating material] (Fujita Para [0016-0018]).
Regarding claims 4-5, Fujita in view of Suenaga as applied to claim 1 above teaches the claimed invention, except for wherein the fill gauge level device includes: a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium has been filled to the threshold level, and activate the indicator to indicate to the user that the shipper has been filled with the medium, wherein the sensor is configured to detect when the shipper has been filled with the medium to the threshold level and contacts the sensor. 
Suenaga additionally teaches a fill gauge level device includes a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium has been filled to the threshold level, and activate the indicator to indicate to the user that the shipper has been filled with the medium, wherein the sensor is configured to detect when the shipper has been filled with the medium to the threshold level and contacts the sensor (Para [0018-0019], see Abstract, Figs. 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fujita in view of Suenaga such that the fill gauge level device includes a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium has been filled to the threshold level, and activate the indicator to indicate to the user that the shipper has been filled with the medium, wherein the sensor is configured to detect when the shipper has been filled with the medium to the threshold level and contacts the sensor, in order to provide a user indication as to when the container is full.
	Regarding claim 6, Fujita in view of Suenaga as applied to claim 1 above teaches the claimed invention, except for wherein the indicator is a visual indicator that signals that the medium is at the threshold level. Suenaga additionally teaches wherein the indicator is a visual indicator that signals when the medium is at the threshold level [visual warning using a display lamp] (Suenaga Para [0019]) It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fujita in view of Suenaga such that the indicator is a visual indicator in order to provide a user indication as to when the container is full.
	Regarding claim 7, Fujita in view of Suenaga as applied to claim 1 above teaches the claimed invention, in addition to wherein the fill gauge level device includes: an elongated member [sensor cable 51] inserted within a cavity of the cylindrical body [13] and having a distal end that extends through an opening within the base of the cylindrical body (see Fujita Fig. 7), wherein the sensor is positioned at the distal end of the elongated member and configured to detect when the medium is at or above a threshold level; and a sensor cover [59] positioned around a length of the elongated member and is configured to limit contact of the medium to the distal end and prevent medium from contacting the remainder of the length of the elongated member when the fill gauge level device is inserted within the shipper (Fujita Para [0025-0029], see Fig. 7).

Regarding claims 9 and 12, Fujita teaches a fill gauge level device [liquid level detector 17] comprising: an elongated member [sensor cable 51] having a distal end portion and configured to extend through an opening within a cylindrical body [adapter body 13] positioned over a payload area of a shipper [container 9] (Para [0025], see Figs. 2 and 7); a sensor [sensor element 45] positioned at the distal end portion of the elongated member [51] and configured to detect when a medium is at or above a threshold level within the payload area of the shipper (Para [0025-0026], see Fig. 7); and a controller [controller 75] that controls a valve when the medium has been filled to a threshold level within the shipper (Para [0034-0036], see Fig. 9).
	Fujita fails to teach an indicator configured to indicate to a when the medium is at the threshold level; and a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium is at the threshold level, and provide, using the indicator, an indication to the use that indicates that the medium is at the threshold level. Suenaga teaches an alarm device for an LNG tank comprising an indicator that provides an indication when the medium has been filled to a threshold level within a shipper (see Abstract) and a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium has been filled to the threshold level, and activate the indicator to indicate to the user that the shipper has been filled with the medium, wherein the sensor is configured to detect when the shipper has been filled with the medium to the threshold level and contacts the sensor (Para [0018-0019], see Abstract, Figs. 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fujita with Suenaga such to further comprise an indicator when the medium has been filled to the threshold level and a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium is at the threshold level and contacting the sensor and to provide an indication to the user that indicates as such, in order to provide a user indication as to when the container is full.
	Regarding claim 10, Fujita in view of Suenaga as applied to claim 9 above teaches the claimed invention, in addition further comprising a sensor cover [59] positioned around a length of the elongated member and configured to limit contact of the medium to the distal end portion and prevent medium from contacting the remainder of the length of the elongated member (Fujita Para [0025-0029], see Fig. 7).
Regarding claim 11, Fujita in view of Suenaga as applied to claim 9 above teaches the claimed invention, except for wherein the indicator is a visual indicator that signals that the medium is at the threshold level. Suenaga additionally teaches wherein the indicator is a visual indicator that signals when the medium is at the threshold level [visual warning using a display lamp] (Suenaga Para [0019]) It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fujita in view of Suenaga such that the indicator is a visual indicator in order to provide a user indication as to when the container is full.
Regarding claim 13, Fujita in view of Suenaga as applied to claim 9 above teaches the claimed invention, in addition to wherein the processor is configured to: shut, close, or turn off a flow of the medium from a medium source when the medium is within a threshold amount of the threshold level [close control valve 73] (Fujita Para [0034-0036], see Fig. 9).
	Regarding claim 16, Fujita in view of Suenaga as applied to claim 9 above teaches the claimed invention, in addition to further comprising a housing configured to enclose or surround the processor (see Fujita Fig. 9); and a switch coupled to the housing and configured to activate or deactivate the fill gauge level device (Fujita Para [0035]).

	Regarding claim 17, Fujita teaches a fill gauge level system [liquid nitrogen filling device] (see Figs. 1-2), comprising: a liquid nitrogen source that is configured to supply liquid nitrogen [supply container 83 and nozzle 15]; a dewar [container 9] having a payload area and configured to receive the liquid nitrogen within the payload area (Para [0016], see Fig. 1); a fill gauge level apparatus [liquid nitrogen filling adapter 1] configured to be inserted within the dewar (see Figs. 1-2) and including a cylindrical body [adapter main body part 13] having a base configured to be placed within the dewar on one end [lower end of insertion portion 11] and a flange configured to limit a depth that the base is placed within the dewar on an opposite end [head-top portion 23] (Para [0017], see Figs. 2 and 4); and a fill gauge level device [liquid level detector 17] coupled to the cylindrical body [13] and a controller [controller 75] that controls a valve when the medium has been filled to a threshold level within the shipper (Para [0034-0036], see Fig. 9).
	Fujita fails to teach an indicator that provides an indication when the medium has been filled to the threshold level. Suenaga teaches an alarm device for an LNG tank comprising an indicator that provides an indication when the medium has been filled to a threshold level within a shipper (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fujita with Suenaga such to further comprise an indicator when the medium has been filled to the threshold level in order to provide a user indication as to when the container is full.
Regarding claim 18, Fujita in view of Suenaga as applied to claim 17 above teaches the claimed invention, in addition to wherein the fill gauge level device includes a processor and a sensor (see Fujita Fig. 9). Fujita in view of Suenaga fails to teach wherein the processor is coupled to the sensor and the indicator and configured to determine, using the sensor, that the liquid nitrogen is at or above a threshold level, and provide, using the indicator, an indication that the liquid nitrogen is at or above the threshold level.
Suenaga additionally teaches a fill gauge level device includes a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the medium has been filled to the threshold level, and activate the indicator to indicate to the user that the shipper has been filled with the medium, wherein the sensor is configured to detect when the shipper has been filled with the medium to the threshold level and contacts the sensor (Para [0018-0019], see Abstract, Figs. 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fujita in view of Suenaga such that the fill gauge level device includes a processor coupled to the sensor and the indicator and configured to determine, using the sensor, that the liquid nitrogen has been filled to the threshold level, and provide an indication to the user that indicates that the liquid nitrogen is at or above the threshold level, in order to provide a user indication as to when the container is full.
Regarding claim 19, Fujita in view of Suenaga as applied to claim 18 above teaches the claimed invention, in addition to wherein the processor is configured to: shut, close, or turn off a flow of the liquid nitrogen source when the liquid nitrogen is within at or above threshold level [close control valve 73] (Fujita Para [0034-0036], see Fig. 9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Suenaga, as applied to claim 1 above, and further in view of Kojima et al. (JP 2002-243522) (hereinafter Kojima).
Regarding claim 2, Fujita in view of Suenaga as applied to claim 1 above teaches the claimed invention, except for wherein the base of the cylindrical body is a perforated base, wherein the perforated base is configured to allow a user to see through the perforated base and visually gauge when the medium has been filled to the threshold level even when the fill gauge level device has failed. Kojima teaches a cylindrical body having a perforated base configured to allow a user to see through the perforated base to visually gauge the level of a medium in the container (see Abstract, Figs. 1-3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Fujita in view of Suenaga with Kojima such that the base of the cylindrical body is a perforated base, wherein the perforated base is configured to allow a user to see through the perforated base and visually gauge when the medium has been filled to a threshold level even when the fill gauge level device has failed, in order to provide a simple way to inspect the level of the medium in the container for a local user.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Suenaga, as applied to claims 1, 9, and 17 above, and further in view of Dayal et al. (US 2016/0003662 A1) (hereinafter Dayal).
Regarding claims 8, 15, and 20, Fujita in view of Suenaga as applied to claims 1, 9, and 17 above teaches the claimed invention, except for one or more height adjusting bands coupled to the cylindrical body or the fill gauge level device and configured to adjust a position of the cylindrical body or the fill gauge level device relative to a sidewall of the shipper/dewar and adjust the threshold level necessary to trigger the indicator. Dayal teaches a cylindrical body having level measurement probes comprising one or more height adjusting bands coupled to the cylindrical body which is adjustable relative to a sidewall of the container which would adjust the height of the level measurement probe relative to the sidewall of the container (Para [0044], see Figs. 1A-1C). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fujita in view of Suenaga such that one or more height adjusting bands are coupled to the cylindrical body and configured to adjust a position of the cylindrical body relative to a sidewall of the shipper/dewar and adjust the threshold level, in order to provide an adjustable mounting of the fill gauge level device relative to the shipper/dewar.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suenaga, as applied to claim 21 above, and further in view of Fujita.
Regarding claim 22, Suenaga as applied to claim 21 above teaches the claimed invention, except for further comprising shutting off a flow of the medium into the dewar when the level of the medium is or will be greater than or equal to the threshold level. Fujita teaches shutting off a flow of a medium into a dewar when the level of the medium is or will be greater than or equal to the threshold level [close control valve 73] (Fujita Para [0034-0036], see Fig. 9). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Suenaga with Fujita such that the method further comprises shutting off a flow of the medium into the dewar when the level of the medium is or will be greater than or equal to the threshold level in order to prevent overfilling of the dewar.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the processor is configured to estimate an amount of medium that has flowed from a medium source but has not reached the payload area of the shipper, wherein the threshold amount is greater than 0 and is equivalent to the estimated amount, in combination with the rest of the limitations found in the claims from which it depends upon..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861